Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Keyrouz (US20200076072A1) in view of Shimura (US20150214630A1).
Consider claim 1, Keyrouz discloses electromagnetic bandgap isolator device, comprising (para 4 “EGB structures used for isolation enhancement between antenna elements in MIMO system): a base support having a curved surface (para 18 discloses ground plane can be non-planar such as curve); and  a (EGB component) (para 19 discloses EBG component (which comprises dielectric layer)  disposed on ground plane. Para 18 discloses dielectric layer can be non-planar such as curve) , wherein the (para 3 discloses an EBG structure that prevent the propagation of electromagnetic waves in a specified band of frequency)
Keyrouz fails to specifically disclose that the EGB component is metamaterial.
However, Shimura (US20150214630A1) discloses an EBG structure using metamaterial (para 23).
It would have been obvious at the time of the effective filing date of the application to modify Keyrouz to incorporate the teachings of Shimura to include the above limitation. The motivation would have been to provide an effective system of suppressing sidelobes in the antenna elements.
Consider claim 2 (as applied to claim 1 where Keyrouz as modified by Shimura discloses the claimed invention), Keyrouz discloses the electromagnetic bandgap isolator device of claim 1, wherein the metamaterial comprises a plurality of grooves defined therein (para 62 “EBG component comprises a plurality of via conductors, wherein each via conductor is enclosed by a through-hole (i.e. groove) made in each dielectric layer).
Consider claim 3 (as applied to claim 1 where Keyrouz as modified by Shimura discloses the claimed invention),  Keyrouz discloses the electromagnetic bandgap isolator device of claim 2, wherein the metamaterial comprises a plurality of metamaterial panels coupled to the continuous curved layer, wherein adjacent panels of the plurality of metamaterial panels are at least partially separated by one of the plurality of grooves (Fig. 2a-2c discloses dielectric layer 5A and 5B and through-hole separating 5A and 5B).  
Consider claim 4 (as applied to claim 1 where Keyrouz as modified by Shimura discloses the claimed invention), Keyrouz discloses the electromagnetic bandgap isolator device of claim 3, wherein each of the plurality of metamaterial panels comprises: a plurality of conductive patches arranged in a two-dimensional array (para 62 discloses “dielectric layers comprise a plurality of conductive tiles 6A & 6B); and a plurality of vias, wherein each via couples a corresponding one of the plurality of conductive patches to the continuous curved layer (para 62 discloses that the EBG component comprises a plurality of via conductors (9) , wherein each via conductor (9) is enclosed by a through-hole (10) made in each dielectric layer (5A , 5B)).
Consider claim 5 (as applied to claim 1 where Keyrouz as modified by Shimura discloses the claimed invention),  Keyrouz discloses the electromagnetic bandgap isolator device of claim 1, wherein the continuous curved layer comprises a continuous curved conductive layer, wherein the metamaterial further comprises: a plurality of conductive patches; and a plurality of vias, wherein each via couples a corresponding one of the plurality of conductive patches to the continuous curved conductive layer (para 62 discloses that the EBG component comprises a plurality of via conductors (9) , wherein each via conductor (9) is enclosed by a through-hole (10) made in each dielectric layer (5A , 5B)); 
wherein the frequency range is based on a dimension of the plurality of conductive patches, a distance between adjacent conductive patches of the plurality of conductive patches, and a dimension of the plurality of vias (para 4 discloses EGB structures are designed for operation in a specific frequency band . The operating band gap depends on the size and geometry of the EBG unit cell (patch). Para 12 discloses each conductive tile forming, constituting, and/or making part of an EBG (unit) cell). 
Consider claim 6 (as applied to claim 1 where Keyrouz as modified by Shimura discloses the claimed invention), electromagnetic bandgap isolator device of claim 1, further comprising at least one end support attached to the base support, wherein the at least one end support comprises a lip configured to hold the metamaterial in a fixed position (Fig. 2a-2c discloses end support attached to ground plane where the edge hold the dielectric layers in place), and wherein the energy is an undesired energy (para 3 discloses an EBG structure that prevent the propagation of electromagnetic waves in a specified band of frequency i.e. the electromagnetic waves are undesirable).  
Claim 7 is rejected using the same rationale that was used for the rejection of claim 1.
Claim 8 is rejected using the same rationale that was used for the rejection of claim 2
Consider claim 9, Keyrouz discloses the method of claim 8, wherein each of the structures comprises: a conductive patch (Fig. 2a-2c “6A or 6B”); and a via that couples the conductive patch to the continuous curved layer (para 62 “each via conductor is enclosed by a through - hole ( 10 ) made in each dielectric layer”).  
Consider claim 10 (as applied to claim 1 where Keyrouz as modified by Shimura discloses the claimed invention),  Keyrouz discloses the method of claim 7, further comprising coupling at least one end support to the base support to hold the metamaterial in a fixed position (Fig. 2a-2c discloses end support attached to ground plane where the edge holds the dielectric layers in place).
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Keyrouz (US20200076072A1) and Shimura (US20150214630A1) in view of Lantagne (US5298906)
Consider claim 11, the combination of Keyrouz and Shumira disclose a radar system comprising the electromagnetic bandgap isolator device of claim 1 (see analysis for claim 1), the radar system further comprising:  a transmitter configured to emit a signal, (para 004 discloses EBG used for isolation between antenna elements (i.e. transmitter and receiver) in MIMO system), 
Keyrouz and Shumira fail to disclose that the signal comprises a first portion and second portion and the electromagnetic bandgap isolator device is configured to absorb the second portion of the signal.
However, Lantagne discloses the signal comprises a first portion and second portion and the electromagnetic bandgap isolator device is configured to absorb the second portion of the signal (col. 3 lines 58-63 disclose a septum, or shield, 38 is positioned between the transmitting antenna 12 and the receiving antenna 16. The shield 38 inhibits unwanted portions (i.e. there are portions of signal that are desirable which is tantamount to first portion) of the transmitted CW radio frequency energy from passing directly from the transmitting antenna 12 to the antenna elements of the receiving antenna).
It would have been obvious at the time of the effective filing date of the application to modify Keyrouz and Shimura to incorporate the teachings of Lantagne to include the above limitation. The motivation would have been to effectively suppress sidelobes in the antenna elements.
Consider claim 12, The combination of Keyrouz and Shumira disclose a method of manufacturing the radar system of claim 11, the method comprising: providing the transmitter and the receiver; and disposing the electromagnetic bandgap isolator device between the transmitter and the receiver (para 004 discloses EBG used for isolation between antenna elements (i.e. transmitter and receiver) in MIMO system).  
Consider claim 13, The combination of Keyrouz and Shumira disclose a method of using the electromagnetic bandgap isolator device of claim 1, the method comprising: emitting a signal using a transmitter antenna (see Keyrouz para 004 discloses antenna elements i.e. transmitter and receiver), 
Keyrouz and Shumira fail to disclose the signal comprises a first portion and a second portion; and absorbing, using the electromagnetic bandgap isolator device, the second portion of the transmitter antenna to prevent coupling of the second portion into a receiver antenna.
However, Lantagne discloses the signal comprises a first portion and a second portion; and absorbing, using the electromagnetic bandgap isolator device, the second portion of the transmitter antenna to prevent coupling of the second portion into a receiver antenna (col. 3 lines 58-63 disclose a septum, or shield, 38 is positioned between the transmitting antenna 12 and the receiving antenna 16. The shield 38 inhibits unwanted portions (i.e. there are portions of signal that are desirable which is tantamount to first portion) of the transmitted CW radio frequency energy from passing directly from the transmitting antenna 12 to the antenna elements 251-25 of the receiving antenna 16).

Consider claim 14, The combination of Keyrouz and Shimura fail to disclose the method of claim 13, wherein the first portion is associated with a main lobe and one or more side lobes of the transmitter antenna and the second portion is associated with one or more additional side lobes of the transmitter antenna.  
However, Lantagne disclose the method of claim 13, wherein the first portion is associated with a main lobe and one or more side lobes of the transmitter antenna and the second portion is associated with one or more additional side lobes of the transmitter antenna (col 1 lines 66-68: col 2 lines 1-24 disclose transmitting and directing CW radio frequency energy towards a target. The receiving antenna system receives portions of the transmitted CW radio frequency energy reflected by the target. The receiving antenna system includes a plurality of antenna elements disposed along a path and arranged to provide an antenna pattern having a main lobe directed, toward the target, with adjacent sidelobes. A septum is positioned between the transmitting antenna and the receiving antenna. The septum shields unwanted portions of the transmitted CW radio frequency energy from passing directly from the transmitting antenna to the antenna elements of the receiving antenna. The phase distribution is selected to enable the receiving antenna system to focus unwanted scattered energy into the side lobes of the receiving antenna).
.
Claims 15-16 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lantagne (US5298906) in view of Keyrouz (US20200076072A1).
Consider claim 15, Lantagne discloses a radar system comprising: a transmitter configured to emit a signal, wherein the signal comprises a first portion and a 20second portion; a receiver (col. 3 lines 58-63 disclose a septum, or shield, 38 is positioned between the transmitting antenna 12 and the receiving antenna 16. The shield 38 inhibits unwanted portions (i.e. there are portions of signal that are desirable which is tantamount to first portion) of the transmitted CW radio frequency energy from passing directly from the transmitting antenna 12 to the antenna elements 251-25 of the receiving antenna 16); 
and an (col. 3 lines 58-63 disclose a septum, or shield, 38 is positioned between the transmitting antenna 12 and the receiving antenna 16. The shield 38 inhibits unwanted portions of the transmitted CW radio frequency energy from passing directly from the transmitting antenna 12 to the antenna elements 251-25 of the receiving antenna 16).
Lantagne fails to disclose that the isolator device is an electromagnetic bandgap isolator device.
However, Keyrouz discloses an EGB structures used for isolation enhancement between antenna elements in MIMO system (para 4).

Consider claim 16, Lantagne discloses the radar system of claim 15, wherein the first portion is associated with a main lobe and one or more side lobes of the transmitter and the second portion is associated with one or more additional side lobes of the transmitter (col 1 lines 66-68: col 2 lines 1-24 disclose transmitting and directing CW radio frequency energy towards a target. The receiving antenna system receives portions of the transmitted CW radio frequency energy reflected by the target. The receiving antenna system includes a plurality of antenna elements disposed along a path and arranged to provide an antenna pattern having a main lobe directed, toward the target, with adjacent sidelobes. A septum is positioned between the transmitting antenna and the receiving antenna. The septum shields unwanted portions of the transmitted CW radio frequency energy from passing directly from the transmitting antenna to the antenna elements of the receiving antenna. The phase distribution is selected to enable the receiving antenna system to focus unwanted scattered energy into the side lobes of the receiving antenna).
Consider claim 18, Lantagne discloses a method comprising: emitting, by a transmitter, a first signal comprising a first portion and a second portion; receiving, by a receiver, a second signal, wherein the second signal is based on a reflection of the first portion by an object (col 1 lines 66-68: col 2 lines 1-5 disclose transmitting and directing CW radio frequency energy towards a target. The receiving antenna system receives portions of the transmitted CW radio frequency energy reflected by the target);
(col 2 lines 9-14 disclose that a septum is positioned between the transmitting antenna and the receiving antenna. The septum shields unwanted portions of the transmitted CW radio frequency energy from passing directly from the transmitting antenna to the antenna elements of the receiving antenna).  
Lantagne fails to disclose that the isolator device is an electromagnetic bandgap isolator device.
However, Keyrouz discloses an EGB structures used for isolation enhancement between antenna elements in MIMO system (para 4).
It would have been obvious at the time of the effective filing date of the application to modify Keyrouz and Shimura to incorporate the teachings of Lantagne to include the above limitation. The motivation would have been to effectively suppress sidelobes in the antenna elements
Consider claim 19,  Lantagne discloses the method of claim 18, wherein the first portion is associated with a main lobe of the transmitter and the second portion is associated with one or more side lobes of the transmitter (col 1 lines 66-68: col 2 lines 1-24 disclose transmitting and directing CW radio frequency energy towards a target. The receiving antenna system receives portions of the transmitted CW radio frequency energy reflected by the target. The receiving antenna system includes a plurality of antenna elements disposed along a path and arranged to provide an antenna pattern having a main lobe directed, toward the target, with adjacent sidelobes. A septum is positioned between the transmitting antenna and the receiving antenna. The septum shields unwanted portions of the transmitted CW radio frequency energy from passing directly from the transmitting antenna to the antenna elements of the receiving antenna. The phase distribution is selected to enable the receiving antenna system to focus unwanted scattered energy into the side lobes of the receiving antenna).  
Consider claim 20, Lantagne discloses the method of claim 19, wherein the first portion is further associated with one or more additional side lobes of the transmitter (col. 3 lines 40-42 discloses the feed network 24 is arranged to provide a fixed, low sidelobe narrow azimuthal main lobe 26 and a wide elevation main lobe antenna pattern)  
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lantagne (US5298906) and Keyrouz (US20200076072A1) in further view of Shimura (US20150214630A1).
Consider claim 17, Although Lantagne discloses a second portion of signal (col. 3 lines 58-63 disclose a septum, or shield, 38 is positioned between the transmitting antenna 12 and the receiving antenna 16. The shield 38 inhibits unwanted portions (i.e. there are portions of signal that are desirable which is tantamount to first portion) of the transmitted CW radio frequency energy from passing directly from the transmitting antenna 12 to the antenna elements 251-25 of the receiving antenna 16), it fails to disclose other limitations of claim 17.
Keyrouz discloses the radar system of claim 15, wherein the electromagnetic bandgap isolator device comprises (para 4 “EGB structures used for isolation enhancement between antenna elements in MIMO system):  a base support having a curved surface  (para 18 discloses ground plane can be non-planar such as curve); and a (EGB component) (para 19 discloses EBG component (which comprises dielectric layer)  disposed on ground plane. Para 18 discloses dielectric layer can be non-planar such as curved), the (para 62 “EBG component comprises a plurality of via conductors, wherein each via conductor is enclosed by a through-hole (i.e. groove) made in each dielectric layer), and the continuous curved layer comprises a continuous curved conductive layer, and wherein the (para 62 discloses that the EBG component comprises a plurality of via conductors (9) , wherein each via conductor (9) is enclosed by a through-hole (10) made in each dielectric layer (5A , 5B )).
Lantagne fails to specifically disclose wherein the second portion of the signal has a frequency within a stop band of the metamaterial.
However, Keyrouz discloses an EBG structure that prevent the propagation of electromagnetic waves in a specified band of frequency (para 3).
It would have been obvious at the time of the effective filing date of the application to modify Keyrouz to incorporate the teachings of Shimura to include the above limitation. The motivation would have been to provide an effective system of suppressing sidelobes in the antenna elements.
Lantagne and Keyrouz fail to specifically disclose that the EGB component is metamaterial.
However, Shimura discloses an EBG structure using metamaterial (para 23).
It would have been obvious at the time of the effective filing date of the application to modify Lantagne  and Keyrouz to incorporate the teachings of Shimura to include the above limitation. The motivation would have been to effectively suppress sidelobes in the antenna elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGLOIRE VLADIMIR can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648